DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 09-20-2022 is disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,555,581 and U.S. Patent No. 10,905,189 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruce (2015/0007451) in view of Tamm et al. (2014/0310984) and Kite et al. (4,754,685).
Regarding claim 1, Bruce teaches an upper for an article of footwear, the upper comprising: 
a braided structure comprising an inner surface proximate an interior cavity of the article of footwear, an outer surface proximate an exterior of the article of footwear, a first yarn having a first cross-sectional shape and a second yarn having a second cross-sectional shape (fig 3, members 111) which is different with the first cross-sectional shape, wherein the outer surface of the article of footwear comprises the first yarn and the second yarn (para 0046, strands with different properties and 0054, strands with different diameter or shape).
Bruce does not teach the first cross-sectional shape having flat surface and the second cross-sectional shape having round surface, wherein the braided structure comprises a one-to-two ratio of the first yarn having the first cross-sectional shape to the second yarn having the second cross- sectional shape.
Tamm teaches a shoe structure having yarns with flat surface and round surface (fig 7, para 0059 and 0095).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Bruce by using different cross-sectional shape, as taught by Tamm, in order to accommodate different position of the foot (Tamm, para 0097).
While the modified structure Bruce-Tamm teaches all limitations of claim 1 but the braided structure comprises a one-to-two ratio of the first yarn having the first cross- sectional shape to the second yarn having the second cross- sectional shape.
Kite teaches a braided structure comprising a one-to-two ratio of the first yarn and second yarn (fig 2, members 1-2, col 3, lines 60-65).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Bruce by using the one-to- two ratio of Kite, in order to provide a conformance to the shape of the structure dues to the different shape of the yarns (Kite, col 3, lines 52-54).
Regarding claims 2-5, the modified structure Bruce-Tamm-Kite teaches all limitations of claim 1 and Tamm further teaches the first cross-sectional shape is square or rectangular and the second cross-sectional shape is circular or ovular (fig 7, para 0059 and 0095).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Bruce by using different cross-sectional shapes, as taught by Tamn, in order to accommodate different position of the foot (Tamm, para 0097).
Regarding claim 6, the modified structure Bruce-Tamm-Kite discloses the braided structure is configured to maintain the flat surface proximate an outer surface of the upper, and configured to maintain a second flat surface proximate an inner surface of the upper (Bruce, fig 19).
Regarding claim 7, the modified structure Bruce-Tamm-Kite discloses the second flat surface of the first cross-sectional shape comprises a rough or a coarse texture (figs 1-3).
Regarding claim 8, Bruce teaches an article of footwear comprising:
a sole system (fig 3, member 108); and
a braided structure (fig 3, member 101) coupled to the sole system, wherein the braided structure comprising an inner surface proximate an interior cavity of the article of footwear, an outer surface proximate an exterior of the article of footwear, a first yarn having a first cross-sectional shape and a second yarn having a second cross-sectional shape (fig 3, members 111) which is different with the first cross-sectional shape, wherein the outer surface of the article of footwear comprises the first yarn and the second yarn (para 0046, strands with different properties and 0054, strands with different diameter or shape).
Bruce does not teach the first cross-sectional shape having flat surface and the second cross-sectional shape having round surface, wherein the braided structure comprises a one-to-two ratio of the first yarn having the first cross-sectional shape to the second yarn having the second cross-sectional shape.
Tamm teaches a shoe structure having yarns with flat surface and round surface (fig 7, para 0059 and 0095).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Bruce by using different cross-sectional shape, as taught by Tamm, in order to accommodate different position of the foot (Tamm, para 0097).
While the modified structure Bruce-Tamm teaches all limitations of claim 1 but the braided structure comprises a one-to-two ratio of the first yarn having the first cross- sectional shape to the second yarn having the second cross- sectional shape.
Kite teaches a braided structure comprising a one-to-two ratio of the first yarn and second yarn (fig 2, members 1-2, col 3, lines 60-65).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Bruce by using the one-to- two ratio of Kite, in order to provide a conformance to the shape of the structure dues to the different shape of the yarns (Kite, col 3, lines 52-54).
Regarding claim 9, the modified structure Bruce-Tamm-Kite discloses the first yarn is oriented such that the article of footwear is braided such that the flat surface is braided proximate the exterior of the article of footwear (Bruce, fig 19).
Regarding claim 10, the modified structure Bruce-Tamm-Kite discloses the first yarn is oriented such that a second flat surface is braided proximate at least a portion of the interior cavity (Bruce, fig 19).
Regarding claims 11-14, the modified structure Bruce-Tamm-Kite teaches all limitations of claim 8 and Tamm further teaches the first cross-sectional shape is square or rectangular and the second cross-sectional shape is circular or ovular (fig 7, para 0059 and 0095).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Bruce by using different cross-sectional shapes, as taught by Tamn, in order to accommodate different position of the foot (Tamm, para 0097).
Regarding claim 15, the modified structure Bruce-Tamm-Kite discloses the braided structure is configured to maintain the flat surface proximate an outer surface of the upper, and configured to maintain a second flat surface proximate an inner surface of the upper (Bruce, fig 19).
Response to Arguments
Applicant's arguments, date 09-20-2022, with respect to the rejections of claims under 35 U.S.C §103 have been fully considered, but they are not persuasive because applicant argues that there is not clear that the prior art discloses the different cross-section shape as much as a flat and round shapes between the yarns. However, the examiner respectfully disagrees because Bruce clearly teach in para 0046 and 0054, strands (i.e. yarn) with different diameter or shape and Tamm is filling the deficiency of flat or round strands (i.e. yarn). In addition, Kite discloses the use of 1:2 ratio of different yarns such as diameter or shape; therefore, it shows one of ordinary skill in the art the choice of using the 1:2 ratio such as 1 flat yarn with 2 round yarns etc.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732